Citation Nr: 1143183	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic gastrointestinal (GI) disability manifested by recurrent heartburn, to include gastroesophageal reflux disease with Barrett's esophagus.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for scars.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a rating in excess of 10 percent for right knee meniscal tear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to March 1990, January 1991 to May 1991, and February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005, November 2005, June 2006, and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the September 2005 decision denied service connection for bilateral hearing loss, hypertension, a foot disorder, scars, sinusitis, and heartburn.  The November 2005 and June 2006 decisions denied service connection for tinnitus.  The Board observes that additional evidence consisting of service treatment records was received within one year of the September 2005, November 2005, and June 2006 determinations.  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2010).  However, in Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam), it was held that additional evidence submitted by the appellant within one year of the rating decision in question, necessitated application of 38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence.  The Board finds that the additional evidence received within one year of the September 2005, November 2005, and June 2006 rating decisions is deemed new and material pursuant to 38 C.F.R. § 3.156(b), in addition to warranting reconsideration pursuant to 38 C.F.R. § 3.156(c).  As such, those rating decisions are not final pursuant to 38 U.S.C.A. § 7105. 

The Board also notes that the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010).


FINDINGS OF FACT

1.  A chronic gastrointestinal disability manifested by recurrent heartburn, to include gastroesophageal reflux disease with Barrett's esophagus, was first diagnosed after the Veteran's active duty and is not causally or etiologically related to such service.

2.  A current chronic foot disorder was first diagnosed after the Veteran's active duty and is not causally or etiologically related to such service.

3.  Hypertension was first diagnosed after the Veteran's first two periods of active duty, is not causally or etiologically related to such service, and has not been shown to have been chronically aggravated by his third period of service.

4.  Scars were first diagnosed after the Veteran's active duty and are not causally or etiologically related to such service.

5.  Chronic sinusitis was first diagnosed after the Veteran's active duty and is not causally or etiologically related to such service.

6.  At no time during the appeal period has the Veteran exhibited a bilateral hearing loss disability as defined by VA for disability compensation purposes.

7.  The Veteran has tinnitus that is as likely as not related to his active duty.

8.  The Veteran's service-connected right knee meniscal tear is manifested by flexion no worse than 70 degrees and extension no worse than 5 degrees; it has not resulted in ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disability manifested by recurrent heartburn, to include gastroesophageal reflux disease with Barrett's esophagus,was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).

2.  A bilateral foot disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).

3.  Hypertension was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Scars were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).

5.  Sinusitis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).

6.  Bilateral hearing loss was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

7.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

8.  The criteria for an evaluation in excess of 10 percent for right knee meniscal tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, pre-decisional notice letters dated in July 2004 (all issues), September 2005 (tinnitus), and July 2006 (right knee, hypertension, and sinusitis) complied with VA's duty to notify the Veteran with regard to the issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

The July 2006 letter in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the July 2006 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records, and secured examinations in furtherance of his increased rating claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the rating issue on appeal were obtained in May 2005, August 2006, and September 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the rating issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that medical opinions on the questions of service connection for heartburn, a bilateral foot disorder, hypertension, scars, sinusitis, and bilateral hearing loss are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an in-service event, injury or disease in service or during any pertinent presumptive period, and that his disabilities may be associated with his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.


II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

		1.  Heartburn

The Veteran contends that he has a chronic disability manifested by heartburn that was incurred during his last period of service when he was deployed.  See June 2004 claim; February 2007 substantive appeal.

A review of the Veteran's STRs shows that in January 1984, he complained of a sharp burning mid-epigastric pain just after eating.  The diagnosis was rule out peptic ulcer disease.  X-rays of the upper gastrointestinal (GI) system were normal; there was no evidence of a hiatal hernia, reflux, peptic ulcer disease, or a mass.  A report of a post-deployment examination dated in April 2004 shows that the Veteran denied having frequent indigestion and vomiting.  He refused a physical examination at that time.  His STRs do not show that he complained of heartburn or other GI issues during his last period of service.  

An examination in November 2004 following his last period of service shows that he reported having frequent indigestion or heartburn.  He reported that he had heartburn and indigestion daily.

The Veteran reported having heartburn and a hiatal hernia at a May 2005 VA general medical examination.  He was diagnosed with gastroesophageal reflux disease (GERD) with Barrett's esophagus.  VA treatment records dated through 2010 show that the Veteran has GERD.  None of his records indicate that his GERD was opined to be related to his military service.

Based on a review of the evidence, the Board finds that service connection for a chronic gastrointestinal disability manifested by recurrent heartburn is not warranted.  Although the Veteran has been diagnosed post-service with GERD, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his GI system actually occurred.  In this regard, although the Veteran had GI complaints in 1984, no continuity of symptomatology following those complaints has been shown.  The Veteran's STRs dated after 1984 fail to show continued GI complaints, to include heartburn.  Therefore, the evidence does not support a finding that the Veteran's complaints in 1984 resulted in a chronic disorder.  Indeed, the Veteran himself has not contended that he has a chronic gastrointestinal disability manifested by recurrent heartburn that is the result of his first period of service; rather, he has indicated that it had its onset in his last period of service.  

Moreover, the service treatment records do not show that the Veteran's GERD diagnosed post-service had its onset in service.  In reaching this conclusion, the Board acknowledges the Veteran's competent contentions regarding the onset of heartburn and indigestion while deployed during his last period of service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board is more persuaded by the contemporaneous service evidence that does not show any GI problems and that casts doubt on the Veteran's credibility.

In this regard, the Board notes that, the Veteran specifically denied having frequent indigestion and vomiting at his post-deployment examination in April 2004.  As the Veteran declined having a physical examination, there is no evidence that the Veteran was diagnosed with GERD, or any other GI disorder causing heartburn at that time.  Although a November 2004 examination shows that the Veteran complained of heartburn and indigestion every day, such examination occurred after his period of active duty.  Moreover, at that examination, he did not indicate the onset of his symptoms.  Furthermore, the Board observes that service treatment records dated during the Veteran's last period of service show complaints of other problems such as dehydration, allergies, urticaria, and knee pain, but are silent for any complaints of heartburn.  In light of the Veteran's denial of heartburn and other symptoms following his deployment, as well as the absence of heartburn complaints shown in his service records when other complaints were made, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting the onset of a chronic disability manifested by heartburn occurring in service.

Thus, the Board finds that the onset of any post-service GI disorders causing heartburn did not occur in service.  Furthermore, the claims folder contains no competent evidence of a diagnosed GI disorder causing heartburn associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  As discussed herein, the Board does not find the Veteran's assertions regarding his purported in-service incurrence of chronic heartburn to be credible.  Without evidence of an in-service event, injury, or disease to the Veteran's GI system; continuity of pertinent symptomatology after service; or competent evidence of an association between a diagnosis of a chronic GI disorder causing heartburn and the Veteran's active duty, service connection for a chronic gastrointestinal disability manifested by recurrent heartburn is not warranted.

The Board acknowledges the Veteran's belief that he has heartburn related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic gastrointestinal disability manifested by recurrent heartburn.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a chronic gastrointestinal disability manifested by recurrent heartburn is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

		2.  Bilateral Foot Disorder

The Veteran contends that he has a bilateral foot disorder that was incurred during his last period of service.  He contends that his foot pain began during his last period of service.  See June 2004 claim; February 2007 substantive appeal.

The Veteran's STRs from his first period of service include an entrance examination in July 1980 that showed moderate pes planus.  In April 1983, the Veteran complained of his left foot being swollen and sore.  He was diagnosed with anterior metatarsalgia.  Other records also dated in April 1983 include diagnoses of rule out gout and plantar fasciitis.  In May 1983, the Veteran was diagnosed with plantar fasciitis.  He complained of his right foot hurting due to wearing shoes with a steel toecap in June 1984; the diagnosis was mild soft tissue trauma.  The Veteran had a foot sprain in July 1985 following a volleyball injury; x-rays showed no fracture.  A periodic examination in May 1986 indicates that the Veteran's feet were clinically normal.  He reported plantar fasciitis of the left foot in 1983.  The entrance examination for his second period of service in March 1990 shows that the Veteran had mild pes planus.  The Veteran's remaining STRs from his second and third periods of service reveal not treatment for, or diagnosis of, any bilateral foot disorder.  In this regard, the Board observes that examinations in November 1998 and November 2004 revealed clinically normal feet.

According to the May 2005 VA general medical examination, the Veteran reported bilateral heel pain, which began approximately one year earlier.  He was diagnosed with bilateral heel spurs.  None of the Veteran's post-service medical records contain any opinion relating bilateral heel spurs to his service, nor do they show that he has been diagnosed with plantar fasciitis, pes planus, gout, or other foot disorders.  Additionally, the Veteran has not provided any lay evidence indicating a continuity of symptomatology as a result of any of the foot disorders diagnosed during his first two periods of service.  

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against service connection for a bilateral foot disorder.  Although the Veteran has a current diagnosis of bilateral heel spurs and had in-service diagnoses of pes planus, plantar fasciitis, and rule out gout, the evidence does not show that his current bilateral foot disorder is the same as any of the disorders diagnosed in service.  In other words, the evidence does not show that any of the Veteran's in-service diagnoses resulted in a current chronic disorder.  In this regard, the Veteran has not even contended a continuity of symptomatology following his in-service diagnoses.

With regard to the in-service diagnosis of pes planus, the Board finds that the presumption of soundness has been rebutted.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, moderate pes planus was clearly noted on the Veteran's July 1980 entrance examination.  None of the Veteran's service records show that his pes planus worsened during service.  Indeed, the Veteran has not contended that he has pes planus that was aggravated by his military service; in fact, the Veteran contends that his current bilateral foot disorder was incurred during his last period of service as opposed to his first period of service when pes planus was shown.  Additionally, post-service medical records fail to show a current diagnosis of pes planus.  Therefore, in denying service connection for a bilateral foot disorder, the Board finds that the Veteran's preexisting pes planus was not aggravated by his military service and that service connection for pes planus is not warranted.

Regarding the Veteran's other in-service diagnoses of plantar fasciitis, anterior metatarsalgia, and mild soft tissue trauma, post-service evidence fails to show that the Veteran continues to have any of those disorders.  Furthermore, no medical professional has provided any opinion that those diagnoses from the Veteran's first period of service are related to his currently diagnosed bilateral heel spurs.  In this regard, the Veteran has not contended having a continuity of symptomatology.  Rather, as discussed above, the Veteran has indicated that the onset of his bilateral foot disorder began during his last period of service.  At the May 2005 examination, he reported that his heel pain began only one year earlier.  The evidence does not show, nor does the Veteran contend, that his current foot disorder of bilateral heel spurs is related to any of his in-service diagnoses from his first period of active duty.  

Moreover, the service treatment records do not show that the Veteran has a current bilateral foot disorder diagnosed post-service that had its onset in service.  In reaching this conclusion, the Board acknowledges the Veteran's competent contentions regarding the onset of bilateral foot pain in his last period of service.  See Layno v. Brown, 6 Vet. App. 465.  However, the Board is more persuaded by the contemporaneous service evidence that does not show any bilateral foot problems in his last period of service and that casts doubt on the Veteran's credibility.

In this regard, the Board notes that, the Veteran did not report any foot problems at his post-deployment examination in April 2004.  As the Veteran declined having a physical examination, there is no evidence that the Veteran was diagnosed with foot disorder at that time.  Although an November 2004 examination shows that the Veteran complained of foot trouble, such examination occurred after his period of active duty.  Moreover, at that examination, he did not indicate the onset of his symptoms.  Furthermore, as noted above, service treatment records dated from the Veteran's last period of service show complaints of other problems such as dehydration, allergies, urticaria, and knee pain, but are silent for any complaints of foot trouble.  In light of the absence of bilateral foot complaints shown in his last period of service, especially when the Veteran made numerous foot complaints during his first period of service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of the onset of his symptomatology.  See Cartright at 25 1991; see also Curry at 68.  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting the onset of his bilateral heel spurs occurring in service.

Thus, the Board finds that the onset of any post-service bilateral foot disorder did not occur in service.  Furthermore, the claims folder contains no competent evidence of a diagnosed bilateral foot disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  As discussed herein, the Board does not find the Veteran's assertions regarding his purported in-service incurrence of a bilateral foot disorder during his last period of service to be credible.  Without evidence of an in-service event, injury, or disease to the Veteran's feet other than the disabilities diagnosed in his first period of service for which service connection is not warranted as discussed above; a continuity of pertinent symptomatology after service; or competent evidence of an association between a diagnosis of a bilateral foot disorder and the Veteran's active duty, service connection for a bilateral foot disorder is not warranted.

The Board acknowledges the Veteran's belief that he has a bilateral foot disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a bilateral foot disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral foot disorder is denied.  See 38 U.S.C.A §5107.

		3.  Hypertension

Certain chronic diseases, including a cardiovascular disorder and hypertension, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

The Veteran contends that he has hypertension that was incurred during his military service.  A review of the Veteran's STRs from his first two periods of service show no treatment for, or diagnosis of, hypertension.  Examinations continually revealed that his vascular system was clinically normal; none of the examinations indicate that the Veteran had hypertension or that his blood pressure readings were abnormal.  A periodic examination during his service with the National Guard in November 1998 shows that hypertension was diagnosed.  Another periodic examination in September 2001 shows that the Veteran reported having high blood pressure.  At an examination in January 2003 prior to his last period of service, the Veteran reported having been diagnosed with hypertension since 1997.  

The Veteran was afforded a VA general medical examination in May 2005.  He reported a history of hypertension that was diagnosed in 1996.  Following an examination, the Veteran was diagnosed with hypertension.  Post-service medical records dated through March 2010 show that the Veteran continues to have hypertension.  None of his medical records contain any opinion indicating that his hypertension is etiologically related to, or aggravated by, his military service.  

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted.  Although the Veteran has been diagnosed with hypertension, the evidence does not show that it is etiologically related to, or aggravated by, any of his periods of active military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his cardiovascular system.  Rather, in his substantive appeal, the Veteran reported that his hypertension was diagnosed in 1988, which is during his first period of active duty.  However, the Veteran's STRs contradict and his own reports contradict his assertion that his hypertension was diagnosed in his first period of service.

As noted above, none of the Veteran's STRs prior to a periodic examination in November 1998 indicate that he had hypertension or elevated blood pressure.  Additionally, at a January 2003 examination and at the May 2005 VA examination, the Veteran reported that he was diagnosed with hypertension in 1997 and 1996, respectively.  Therefore, in the absence of any elevated blood pressure readings being noted during his first two periods of service, and since the Veteran himself initially reported that he was diagnosed with hypertension between his second and third periods of active duty, the Board finds that the Veteran's hypertension did not have its onset in service.

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any opinion that the Veteran's hypertension is related to his military service.  

In this regard, the Board notes that the Veteran's examinations throughout his first two periods of service showed a clinically normal vascular system.  The Board finds that the onset of his hypertension did not occur in service.  The Board's finding is further supported by the lack of evidence showing hypertension until 1998, several years after his first two periods of service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for several years between the first two periods of active service and a diagnosis of hypertension is itself evidence which tends to show that his hypertension did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of onset or aggravation of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology or aggravation of the Veteran's hypertension.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his hypertension and his active duty, service connection for hypertension is not warranted.  

The Board acknowledges the Veteran's representative's argument that the Veteran's blood pressure readings during his first two periods of service show that he was prehypertensive and hypertensive.  However, no medical professional has provided any opinion indicating that the Veteran's blood pressure readings during his first two periods of service show that he was either prehypertensive or hypertensive.  The Board observes that in this, and in other cases, only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board is unable to find that the Veteran's blood pressure readings during his first two periods of service show that he was prehypertensive or hypertensive.  

Additionally, the evidence does not show that the Veteran's hypertension was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that his hypertension is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492 ; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A §5107.

		4.  Scars

The Veteran contends that he has scars as a result of his service.  He has indicated that the onset of his scars was in 1980.  See June 2004 claim.  

His STRs show that in August 1983, he incurred a laceration to his right thumb.  A keratinous cyst from his forehead was removed in March 1985.  A November 2004 examination shows that the Veteran reported having moles on the back, stomach, and buttocks removed.  He did not indicate when the moles were removed.  Examinations throughout service revealed clinically normal skin and only tattoos were ever noted.  There is no indication that any moles were removed.

At the May 2005 VA general medical examination, the Veteran reported scars on the back of his head secondary to lacerations, scars on his stomach secondary to mole removal, a scar on the right finger after he cut his finger changing a light bulb, and a scar on the medial right knee after he hit his knee against a bumper.  Examination revealed multiple superficial nontender scars that were located on the scalp, back, right flank, right forefinger, and right medial knee.  No scars on the Veteran's forehead or right thumb were noted.  

According to post-service medical records, the Veteran has not sought treatment for any scars, nor have any scars on his forehead or right thumb been noted.

Based on a review of the evidence, the Board finds that service connection for scars is not warranted.  Although multiple superficial scars on the scalp, back, right flank, right forefinger, and right medial knee have been shown post-service, evidence does not show that the Veteran incurred any injuries in service that resulted in those scars.  With regard to the right knee, the Board does observe that the Veteran is service-connected for his right knee and had surgery on the knee in September 2005.  However, the Veteran has not claimed a scar as a result of the surgery.  Indeed, the May 2005 examination occurred before the surgery and a scar on his right knee was found at that time.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his skin actually occurred.  The  Board acknowledges that the Veteran had a cyst removed from his forehead and lacerated his right thumb during his first period of service.  However, no scars from those injuries have been shown, nor has the Veteran claimed scars resulting from those injuries.  

As noted above, none of the Veteran's STRs show that he incurred any injuries that resulted in scars; indeed, examinations throughout service revealed clinically normal skin except for tattoos being noted.  Therefore, in the absence of any noted injuries resulting in scars or any scars being noted in service, the Board finds that the Veteran's scars of the scalp, back, right flank, right forefinger, and right medial knee did not have their onset in service.

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any opinion that the Veteran's scars are related to his military service.  

The Board finds that the onset of his scars or injuries resulting in scars did not occur in service.  The Board's finding is further supported by the lack of evidence showing any scars noted in service.  As noted above, the Veteran has indicated that the onset of his disability was in 1980; however, no scars were shown until 2005.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356 ; see also Maxson at 1333.  Thus, the lack of any evidence of skin complaints, symptoms, or findings for several years between the periods of active service and medical examination showing scars is itself evidence which tends to show that his scars did not have their onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of scars associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's scars.  Without evidence of an in-service event, injury, or disease to the Veteran's skin or competent evidence of an association between his scars and his active duty, service connection for scars is not warranted.  

The Board acknowledges the Veteran's belief that his scars are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu at 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for scars.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for scars is denied.  See 38 U.S.C.A §5107.

			5.  Sinusitis

The Veteran contends that he has sinusitis that is related to his second period of service when he was deployed to the Persian Gulf.  See June 2004 claim; February 2007 substantive appeal.  

His STRs show that he was diagnosed with sinusitis in November 1988.  The Veteran declined having a physical examination in April 1991 following his deployment.  At a periodic examination in September 2001, the Veteran denied sinusitis; examination revealed clinically normal sinuses.  An examination in January 2003 also revealed clinically normal sinuses; no sinus complaints were made.  In April 2003, the Veteran complained of sinus congestion; he was diagnosed with allergies.  His April 2004 post-deployment examination shows that the Veteran reported having a runny nose.  None of the Veteran's examinations during his periods of active duty revealed clinically abnormal sinuses.  Reports of medical examinations during his periods of active duty show that the Veteran repeatedly denied sinusitis.  A November 2004 examination shows that the Veteran reported having sinusitis and that he had had sinus problems since Desert Storm in 1990-1991.

The Veteran reported having a history of sinus problems that started in 1990 following deployment at the May 2005 VA general medical examination.  He was diagnosed with chronic sinusitis.  According to post-service medical records, the Veteran reported having sinus congestions since returning from deployment in 1991 in February 2006.  Although the Veteran's treatment records continue to show a diagnosis of sinusitis, no opinion indicating that it was incurred in his service has been shown.  

Based on a review of the evidence, the Board finds that service connection for sinusitis is not warranted.  Although sinusitis was noted on one occasion in service, in November 1988, and sinus congestion associated with an allergy was noted in April 2003, the evidence does not show that such findings represented chronic disability.  The Board finds that the evidence does not support a finding that current chronic sinusitis resulted from an in-service incurrence or aggravation of an injury or disease involving his sinuses.  Rather, the Board finds that the November 1988 and April 2003 sinus findings were acute and transitory and resolved with no residual disability demonstrated.  Furthermore, the Board also finds that the onset of the Veteran's current chronic sinusitis did not occur in service.  The Board acknowledges that the Veteran's STRs show a diagnosis of sinusitis in 1988 and that he complained of sinus congestion in April 2003.  However, there is no indication that the Veteran's in-service diagnosis and complaints resulted in a chronic disability that has continued post-service.  The evidence does not show a continuity of symptomatology that resulted in the current diagnosis of chronic sinusitis.  

In reaching this conclusion, the Board acknowledges the Veteran's competent contentions regarding the onset of sinusitis while deployed during his second period of service.  However, the Board is more persuaded by the contemporaneous service evidence that does not show any sinus problems during his second period of service and that casts doubt on the Veteran's credibility.  As discussed above, his STRs show numerous other health complaints, but fail to show any chronic sinus complaints.  The Board also finds it persuasive that different examinations throughout his service show that he denied sinusitis and clinically normal sinuses were shown; not until the November 2004 examination did the Veteran begin to report that the onset of his sinusitis occurred during service.  

In this regard, following the diagnosis of sinusitis in 1988, clinically normal sinuses were found at a March 1990 examination.  Following the Veteran's deployment during his second period of service, he declined having a physical examination in April 1991.  There is no indication that the Veteran reported having any sinus complaints after he returned from his deployment.  An examination in January 2003 also showed clinically normal sinuses and in his accompanying report of medical history, the Veteran denied having sinusitis.  

In light of the Veteran's repeated denials of sinusitis and findings of clinically normal sinuses in service examinations following his second period of service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion following service.  See Cartright at 25; see also Curry at 68.  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting the onset of chronic sinusitis during his second period of service.  

Thus, the Board finds that the onset of any post-service chronic sinusitis did not occur in service.  The Board's finding is further supported by the lack of evidence showing chronic sinusitis in service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of chronic sinus complaints, symptoms, or findings for over a decade between his first two periods of active service when the Veteran contends his disability began and a diagnosis of sinusitis in 2005 is itself evidence which tends to show that chronic sinusitis did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of chronic sinusitis associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's chronic sinusitis.  Without evidence of continuity of symptomatology, or competent evidence of an association between his current chronic sinusitis and his active duty, service connection for chronic sinusitis is not warranted.  

The Board acknowledges the Veteran's belief that his current sinusitis is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu at 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sinusitis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sinusitis is denied.  See 38 U.S.C.A §5107.

		6.  Bilateral Hearing Loss

Certain chronic diseases, including hearing loss, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss that is related to his military service.  Audiological evaluations included in the Veteran's STRs do not show hearing loss as defined by VA.  

At a July 2005 VA audiological examination, the Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
10
15
10
15
20

Speech audiometry (in accordance with the Maryland CNC Test) revealed speech recognition of 96 percent in the right ear and 100 percent in the left ear.  No additional audiological testing was completed during the current appeal.  

Clearly, based on this post-service audiological result, the evidence does not show that at any time during the current appeal period has the Veteran exhibited a current bilateral hearing loss disability as defined by VA for disability compensation purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral hearing loss disability as defined by VA. 

The Veteran is competent to report about having difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that his bilateral hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period. 

The Board acknowledges the Veteran's belief that he has bilateral hearing loss related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of bilateral hearing loss "disability" for VA purposes.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  At no time since the Veteran filed his original claim for service connection for hearing loss in June 2004 has bilateral hearing loss "disability" as defined by VA been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.  

		7.  Tinnitus

The Veteran contends that he has tinnitus as a result of acoustic trauma incurred during his final period of active service.  The Veteran's DD 214 for his last period of active duty shows that his military occupational specialty (MOS) was construction equipment supervisor.  Accordingly, acoustic trauma as a result of construction equipment is conceded.  None of the Veteran's STRs show any treatment for, or diagnosis of, tinnitus.  

The Veteran was afforded a VA audiological examination in July 2005.  He reported a positive history of noise exposure in service; occupational noise exposure was unremarkable and recreational noise exposure included the Veteran being around motorcycles.  The onset date of the Veteran's tinnitus was unknown.  The Veteran's tinnitus was reported to be recurrent.  The most likely etiology of his tinnitus was unknown.

A buddy statement received in October 2005 shows that the Veteran complained of ringing in his ears in February 2004 after the unit was exposed to constant excessively loud generators in and around their living and sleeping quarters.  The Veteran reportedly mentioned having ringing in his ears several times.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As discussed above, acoustic trauma from construction equipment in service has been conceded as consistent with the circumstances of such service.  38 U.S.C.A. § 1154(a) (West 2002).  Additionally, post-service evidence shows that the Veteran currently has tinnitus.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current tinnitus disability.  The Veteran has reported that he has experienced tinnitus since his last period of service.  The Veteran is competent to report his symptomatology.  Layno, 6 Vet. App. 465.  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of tinnitus beginning in service.  

The Board acknowledges that the Veteran's STRs do not show any complaints of tinnitus in service.  However, the October 2005 buddy statement supports that the Veteran complained of ringing in his ears during service beginning in February 2004.  He is competent to report that the Veteran complained to him of tinnitus in service.  Furthermore, there is no evidence in the record to indicate that he is not credible.  In light of the Veteran's, and a fellow serviceman's, competent and credible report that the Veteran complained of tinnitus in service, the Board finds that the evidence supports a finding of the onset of tinnitus in service and a continuity of symptomatology since service.  

Further, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran and a friend have provided competent and credible reports that the Veteran complained of tinnitus in service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's and his friend's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the Veteran's and his friend's lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A §5107.  

	B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007); see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that he is entitled to a rating in excess of 10 percent for the service-connected right knee meniscal tear due to the severity and frequency of his symptomatology.  

In this case, the Veteran's right knee meniscal tear has been shown to cause limitation of motion.  His right knee disability has been evaluated as 10 percent disabling since the award of service connection except for the temporary 100 percent rating following surgery in September 2005, under 38 C.F.R. § 4.71a, DC 5260, which evaluates impairment from limitation of flexion.  

VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).

Under 38 C.F.R. § 4.71a, DC 5260, limitation of flexion, a 10 percent rating is for application when flexion is limited to 45 degrees.  A 20 percent rating is for application when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011). 

Under 38 C.F.R. § 4.71a, DC 5261, limitation of extension, a 10 percent rating is for application when extension is limited to 10 degrees.  A 20 percent rating is for application when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).

The Veteran was afforded a VA general medical examination in May 2005.  The Veteran reported pain, weakness, and swelling.  He had pain rated as two and a half on a scale of one to ten (2.5/10) that increased to as high as 7.5/10 at the end of the day.  His knee locked in the morning and at night.  He denied dislocation, recurrent subluxation, and inflammatory arthritis.  His knee affected his ability to do any prolonged bending or standing secondary to pain.  He had difficulty at the end of the day with increased pain secondary to being on his knee.  He did not use a brace or cane.  He had to decrease his activity at times when he had increased pain.  Examination revealed some slight swelling.  Range of motion testing revealed 120 degrees of flexion with pain at 120 degrees and zero degrees of extension.  There was no ligamentous laxity.  Lachman's was negative and McMurray's was positive.  There was no additional decreased range of motion with repetitive testing.  The Veteran walked with a slight limping gait favoring the right knee.  

According to treatment records, the Veteran had no effusion in July 2005.  He was tender to palpation on the medial joint line and lateral joint line; was stable to varus/valgus stress; Lachman's was negative; McMurray's was positive; range of motion was from zero to 120 degrees with no pain; and the Veteran had pain with McMurray's on medial joint line.  The Veteran had a right knee arthroscopy in September 2005.

The Veteran was afforded a VA examination in August 2006.  He reported that he no longer had locking, but did have fluctuating pain, which was present most of the time and also had episodes of right knee edema.  He used a brace at all times during the day.  The Veteran was currently employed as the supervisor of a dairy plant operation.   He was on his feet a lot and occasionally had to climb ladders.  His knee condition prevented him from squatting or kneeling.  He could not lift over 40 pounds and had increased pain with stairs and ladders.  However, he was able to carry out the basic functions of his job.  In terms of daily activities, the Veteran was not able to do any running.  He had trouble turning around or maneuvering when walking on hills or inclines.  Range of motion testing revealed extension of minus five degrees both before and after repetition and flexion of 70 degrees before repetition and 80 degrees after repetition.  The Veteran had diffuse mild tenderness of the knee around the peripatellar area and on the mediolateral aspects, medial greater than lateral.  There was no crepitus palpated over the available range of motion.  The knee was stable with anterior, posterior, and lateral stressing.  No effusion or erythema was noted.  There was no additional limitation following repetitive motion; range of motion did decrease and there was no decrease in strength, coordination, or endurance.  The Veteran reported flare-ups that lasted one to three hours at a time and occurred at least twice per week.  His range of motion decreased 40 percent during flare-ups.  He had instability in his knee; in the last six months he had four to five near falls but no completed falls.  The examiner opined that the Veteran's right knee did not prevent him from performing most of his regular job functions.  However, in a general sense, it limited his mobility.  The Veteran was not able to run, kneel, or squat.  He had trouble maneuvering or walking on hills or inclines.  It was also noted that he had a significant reduction in the flexion of the right knee compared to normal range of motion for the knee.

The Veteran was also afforded a VA examination in September 2009.  He reported that he was able to stand for 15 to 30 minutes and could walk for more than one quarter of a mile by less than one mile.  No assistive devices were used.  His gait was normal; there was no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  Examination revealed crepitation; no bumps consistent with Osgood-Schlatter's disease; no mass behind the knee; no clicks or snaps; no grinding; no instability; no patellar abnormality; no meniscus abnormality; no abnormal tendons or bursae; and no other knee abnormalities.  Range of motion testing revealed flexion of 126 degrees and extension of zero degrees.  There was no objective evidence of pain following repetitive motion or additional limitations following repetitive motion.  There was no joint ankylosis.  The Veteran was still employed.  He had lost less than one week of work in the last 12 months due to medical appointments.  

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected right knee disability is not warranted at any time during the pendency of this appeal.  The next higher rating of 20 percent under DC 5260 requires that flexion is limited to 30 degrees, which has never been shown.  At worst, the Veteran's flexion was 70 degrees in August 2006.  Even when taking into account the Veteran's complaints of pain on motion, his flexion has not been shown to approximate limitation to 30 degrees.  Thus, a rating in excess of 10 percent under DC 5260 is not warranted.  

Additionally, the Board also finds that a separate rating for limitation of extension is not warranted.  A 10 percent rating under DC 5261 requires that extension be limited to 10 degrees, which has not been shown.  At worst, the Veteran had five degrees of extension in August 2006.  Again, even when taking into account his pain on motion, his extension has not been shown to approximate limitation to 10 degrees.  Therefore, a separate rating for limitation of extension under DC 5261 is not warranted.

The Board has also considered whether a higher or separate rating is warranted under any of the diagnostic codes used for rating the knee, but finds that none apply.  DC 5256 is for application when there is ankylosis of the knee, which has never been shown.  DC 5257 is not for application as recurrent subluxation or lateral instability has not been shown.  Also, DC 5258 is not for application as the evidence does not show dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  Since no semilunar cartilage has been removed, DC 5259 is not for application.  The evidence does not show impairment of the tibia and fibula; therefore DC 5262 is also inapplicable.  Lastly, there is no evidence of genu recurvatum, so DC 5263 is not for application.  See 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, 5263 (2011).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's right knee meniscus tear warrants a rating in excess of 10 percent at any time during the pendency of this claim.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 20 percent for this service-connected disability.  This claim must be denied.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's right knee meniscal tear has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the right knee meniscal tear has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected right knee meniscal tear.  Indeed, the Veteran has been shown to be employed throughout.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has, therefore, not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  













(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a chronic gastrointestinal disability manifested by recurrent heartburn, to include GERD with Barrett's esophagus, is denied.

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for scars is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating in excess of 10 percent for right knee meniscus tear is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


